Ridgely,Chancellor.
This case comes within that class of eases which are relievable in this Court on account of accident or mistake; and it must be governed by its own peculiar circumstances. There existed a fair and honest debt due to the complainant, and it is apparent, that, at the solicitation of W illiatn Frazier,he intended to enter satisfaction on the judgment without actually receiving the money due to him. It is not contended that William Frazier paid the debt on the 20th of February,1810 ; and it is not denied that satisfaction was entered on the ground of the note or letter written to the complainant by William Frazier on that day. It is not stated that any account was settled by the parties, or that they had by any means actually, ascertained the sum precisely which was due to Mr. McFarlan.
It is proved by Samuel Thomas, that in 1809 or 1810, he and Mr. Frazier were in treaty about Mr. Frazier’s farm ; that about that time Mr. Frazier endeavored to borrow money; and it seems very reasonable to suppose, that the satisfaction of the judgment was connected with the circumstance.
Afterwards, in the year 1815, it appears on the testimony of three witnesses, that Mr. Frazier and this complainant, had a conversation in relation to the complainant’s demand, and that Frazier admitted the account was not settled, but seemed surprised at the amount of it. Under all these circumstances, it would be harsh and contrary to equity and good conscience, and contrary to the understanding of the parties, to turn the plaintiff round and direct him to proceed at law for the sixty or eighty dollars,stated in Frazier’s *128letter of the 20th of February, 1810, to be somewhere about the sum due to Mr. McFarlan. Upon that letter, at law, the plaintiff could only recover the sixty or eighty dollars.rf In truth, a much larger sum seems to be due; and if he cannot recover in this Court, he must lose the difference between sixty or eighty dollars, and the sum actually in arrear. It is evident, that without the aid of this Court, McFarlan cannot obtain redress; and upon numerous authorities and the principles of a court of equity the plaintiff should be relieved. An account must he taken to ascertain the sum actually due to McFarlan, and the balance thus ascertained must be decreed to be paid to the complainant.
Decree for an account.